UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7447



THOMAS G. GREEN,

                                             Plaintiff - Appellant,

          versus

T. F. FINKLEA, JR.; CHARLES HUGGINS,

                                            Defendants - Appellees,

          and

DILLON COUNTY SHERIFF'S DEPARTMENT; C. GORDON
MCBRIDE; STATE OF SOUTH CAROLINA; SOUTH CARO-
LINA LAW ENFORCEMENT DIVISION; SLED,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-95-926-3-21BC)

Submitted:   December 19, 1996            Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.

Thomas G. Green, Appellant Pro Se. George Conrad Derrick, BRIDGES,
ORR, DERRICK & ERVIN, Florence, South Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Green v. Finklea, No. CA-
95-926-3-21BC (D.S.C. Aug. 22, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                3